Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 12, 2018

                                      No. 04-17-00788-CV

                         UNION PACIFIC RAILROAD COMPANY,
                                      Appellant

                                                v.

                        ANN BROWN D/B/A JAY CONSTRUCTION,
                                     Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013CVT001716D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        Appellee’s brief was originally due to be filed on May 17, 2018. Appellee’s first motion
for extension of time was granted, extending the deadline for filing the brief to June 18, 2018. On
June 7, 2018, Appellee filed a motion requesting an additional extension of time to file the brief
until July 18, 2018, for a total extension of sixty days. The motion is GRANTED. THIS IS THE
FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE GRANTED. The
Appellant’s brief must be filed by July 18, 2018.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court